Citation Nr: 0111000	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In November 1995, service connection was granted for a 
seizure disorder and a 10 percent rating was assigned, 
effective in January 1995.  The veteran was sent a letter, 
dated in November 1995, that included VA Form 21-8764 as an 
enclosure.  VA Form 21-8674 provided advice that veterans 
rated at 30 percent or more may be entitled to receive 
additional compensation for a spouse.

3.  The veteran's disability rating was increased to 30 
percent in September 1997, effective as of January 1995.  He 
was notified of this action in September 1997 and advised to 
submit a VA Form 686c to obtain additional compensation for 
dependents.  VA Form 21-8764 was also enclosed.  The veteran 
was advised to submit the required evidence within one year 
or payments could not be paid prior to the receipt of the 
evidence.

4.  The veteran submitted a statement requesting the payment 
of additional compensation for his spouse in December 1998.  
He also submitted an incomplete VA Form 21-686c, Declaration 
of Status of Dependents.

5.  The RO contacted the veteran in March 1999 and requested 
that a completed VA Form 21-686c be submitted.  The veteran 
submitted a completed form, with a copy of his marriage 
license; and a copy of his spouse's divorce decree, that was 
received at the RO in March 1999.  

6.  The earliest claim of record, in which the veteran sought 
payment of benefits by reason of a dependent spouse, with the 
appropriate evidence as requested by VA, was the form 
submitted in December 1998.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the payment of benefits by reason of dependent spouse are not 
met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991), (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.31, 3.109, 3.151, 3.155, 3.400, 3.401 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted service connection for a seizure 
disorder in November 1995.  He was assigned a 10 percent 
disability rating that was made effective as of the date of 
the claim, January 1995.  The veteran was also notified of 
the amounts, and effective dates of payment, for his 
disability compensation in a letter dated in November 1995.  
The letter included a copy of VA Form 21-8764 (Feb 1990) and 
the veteran was encouraged to read the form as it contained 
important information about rights to receive his disability 
benefits.  The version of VA Form 21-8764 in effect at that 
time advises that, inter alia, individuals having a 30 
percent or more service-connected condition may be entitled 
to additional compensation for a spouse.

The veteran disputed his 10 percent disability rating and 
continued to seek a higher rating.  The veteran's disability 
rating was increased to 40 percent in September 1997.  The 
rating was made effective as of January 1995.  He was again 
sent a letter from the RO, in September 1997, that informed 
him of the monthly rate of his payments and their effective 
dates.  He was again provided a copy of VA Form 21-8764.  
Finally, the veteran was told to "complete and return the 
enclosed VA Form 21-686c, Declaration of Status of 
Dependents."  The veteran was informed that it was essential 
that he provide complete information.  He was also informed 
that he needed to submit the form within one year otherwise 
payments would not be payable for any period before the date 
the RO received the information.

There is no evidence in the claims file that the VA Form 21-
686c was submitted within the one-year period or that 
information similar to that requested was provided in any 
other format.

The veteran's representative submitted a VA Form 21-4138, 
Statement in Support of Claim, in June 1998.  The form 
reflected a change of address for the veteran.  

The veteran's seizure disorder disability rating was 
increased to 60 percent in December 1998.  The rating was 
made effective as of January 1995.  The claims file contains 
a letter of notification regarding the payment rates and 
effective dates dated in December 1998.  The letter did not 
make any reference to an enclosed VA Form 21-686c.  However, 
VA Form 21-8764 was again included as an enclosure, which did 
contain the same notice of possible entitlement to additional 
compensation for a spouse.

The veteran then submitted a request for payments for his 
spouse that was received in December 1998.  The veteran 
alleged that such payments should be retroactive back to 
January 1995.  He also submitted a copy of VA Form 21-686c, 
that contained only some of the required information to 
establish his marital status.

The RO contacted the veteran in March 1999 and informed him 
that the submitted VA Form 21-686c was incomplete.  The RO 
provided guidance on the information required to complete the 
form as well as evidence of his spouse's divorce and evidence 
of their marriage.

The veteran responded, approximately two weeks later, with a 
completed VA Form 21-686c.  He also included a copy of the 
divorce decree for his spouse and a copy of their marriage 
certificate reflecting their marriage in June 1994.

The veteran was notified of the additional payment for his 
spouse in June 1999.  He was informed of the increased amount 
and the effective date of January 1, 1999.  The veteran 
submitted a statement in June 1999 and disputed the effective 
date.  He contended that he had been married during the 
entire period of his pending claim.  Therefore, the spousal 
award should be retroactive back to February 1, 1995, versus 
January 1, 1999.

The RO contacted the veteran in July 1999 and explained that 
the appellant was informed of the requirement to submit a VA 
Form 21-686c in September 1997.  He was also informed that he 
had had one year from that date to submit the necessary form.  
However, the form was not received until December 1998.  The 
veteran was further informed that the earliest date that 
benefits were payable for his spouse was January 1, 1999.

The veteran responded in July 1999 that he had not been sent 
a VA Form 21-686c in September 1997.  He said that he and his 
wife had always completed any forms sent to them and returned 
them to the RO.  

The veteran submitted additional lay statements, generally in 
support of his claim for a higher rating, or later, request 
for reconsideration of a September 1999 Board decision.  The 
veteran maintained that he did not receive the appropriate 
form until December 1998 and that he returned it as soon as 
he could.  He contended the payments of benefits on behalf of 
his spouse should be retroactive to February 1995.  The 
veteran contended in his substantive appeal, received in 
April 2000, that he was not notified that there was 
additional compensation available for dependents until he was 
awarded his 60 percent disability rating in December 1998.

Analysis

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The VCAA 
will be discussed in further detail later in this decision.

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2000).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2000).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.)

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  These provisions are 
applicable to original applications, formal or informal, and 
to applications for increased benefits by reason of the 
existence of a dependent.  38 C.F.R. § 3.109(a)(1), (2) 
(2000).

Veteran's, who are entitled to compensation for service 
connected disabilities rated at 30 percent and above, are 
entitled to additional compensation for dependents, including 
a spouse.  38 U.S.C.A. § 1115 (West 1991).  Generally, 
effective dates are based on the date of receipt of the claim 
for benefits.  38 C.F.R. § 3.400 (2000).

Awards of increased compensation payable for a dependent will 
be effective the latest of the following dates: (1) the date 
of the veteran's marriage, if the evidence of the marriage is 
received within one year of the event; (2) the date 
dependency arises; (3) effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within 1 year of notification of such rating action; 
or, (4) date of commencement of the veteran's award.  38 
U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 3.401(b)(1), 
(2) (2000).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  For 
the purposes of this section the term "increased award" means 
an award which is increased because of an added dependent.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (2000).

First, the Board acknowledges that the veteran indicated that 
he was married at the time he submitted his original 
application for benefits in January 1995.  Further, a number 
of the VA and private treatment records reflect references to 
the veteran's "wife" in their discussions.  However, the 
mere noting of his marital status is not the same as making a 
claim for benefits based on that status.

The veteran was given notice of the possible entitlement to 
additional compensation for his spouse if he was rated as 30 
percent or more disabled when he was provided with VA Form 
21-8764 in November 1995.  He was provided this notice again 
in September 1997.  In addition, he was provided with the 
specific form required to establish entitlement to benefits 
for his spouse when VA Form 21-686c was forwarded to him in 
September 1997.  He was given further explicit instructions 
that if the information was not provided within one year, no 
benefits would be payable for any period before the date the 
RO received the information.  The veteran failed to provide 
the necessary information within one year.

The veteran submitted a statement and an incomplete VA Form 
21-686c in December 1998.  The RO fulfilled its duty to 
assist by notifying the veteran that his application for 
additional compensation for his spouse was incomplete.  The 
veteran submitted the necessary information to complete his 
application in March 1999.  The RO then granted the award of 
the additional compensation with an effective date of January 
1, 1999, based on the December 1998 application, or claim, 
for benefits.  This date represented the first day of the 
month after the award became effective.  

The veteran alleges that he was not provided with VA Form 21-
686c in September 1997 and that he and his wife also 
completed and returned to VA any forms that were sent to 
them.  He also stated in his substantive appeal that he had 
not ever been made aware that he could receive additional 
payments for his spouse until he was notified in December 
1998.  

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The United States 
Court of Appeals for Veterans Claims (Court), has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, No. 00-7084, (Fed. Cir. Mar. 31, 2001) 
(the presumption of regularity, presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  The 
Court specifically held that a statement such as the one of 
this appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.  The 
appellant's contention that the VA Form 21-686c was not 
provided, standing alone, is insufficient evidence to rebut 
the presumption of regularity.  The September 1997 letter to 
the veteran specifically mentions the VA form in the 
narrative and provides the advice and the proviso to complete 
it with the necessary information and submit it within one 
year.

The veteran does not contend that he did not receive the 
September 1997 letter in question, rather he maintains that 
he did not receive the enclosed VA Form 21-686c.  In Butler 
v. Principi, 2001 U.S. App. LEXIS 5270, March 30, 2001, the 
Court of Appeals for the Federal Circuit held that: "The 
'presumption of regularity' supports official acts of public 
officers.  In the absence of clear evidence to the contrary, 
the doctrine presumes that public officers have properly 
discharged their official duties. United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 
(1926); In re Longardner & Assocs., Inc., 855 F.2d 455, 459 
(7th Cir. 1988).  The doctrine thus allows courts to presume 
that what appears regular is regular, the burden shifting to 
the attacker to show the contrary. United States v. Roses, 
Inc., 706 F.2d 1563, 1567 (Fed. Cir. 1983)."  Thus, applying 
the holding in Butler, unless there is proof to the contrary, 
it can be presumed that VA officials included VA Form 21-686c 
in their letter to the veteran in the regular course of 
business.

In this case the veteran has not offered clear evidence to 
the contrary such as would rebut the presumption of 
regularity.  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  The handwritten 
statement and VA Form 21-686c, both received in December 
1998, represent the first evidence of an intent by the 
veteran to file a claim for additional compensation for his 
spouse.  

In accordance with the relevant statute and regulation, the 
correct effective date is the date VA received a claim for 
additional compensation for the veteran's spouse as this 
constituted the first official notice of the dependent's 
existence and the appellant's desire to obtain additional 
benefits because of the spouse's status.  The appropriate 
notice and form were received in December 1998 and the 
necessary information to complete the application was 
received within one year of the claim.  Therefore, January 1, 
1999, represents the earliest date that benefits can be 
payable.  The veteran has not presented any evidence to 
establish an earlier date under 38 U.S.C.A. § 5110 or 
38 C.F.R. § 3.401.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than January 1, 1999, for the payment of additional 
disability compensation benefits for the veteran's spouse.  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an earlier effective date.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

In order for the veteran to meet the necessary criteria for 
an earlier effective date, he must show that he submitted the 
required evidence at a date earlier than December 1998.  The 
veteran has been provided notice of the evidence necessary to 
substantiate his claim for an earlier effective date.  He 
does not contend that he has satisfied that requirement.  
Rather, he argues that he was not informed of the requirement 
to submit evidence to satisfy the necessary criteria prior to 
receiving notice from December 1998.  As discussed in the 
above paragraphs, the veteran was provided with notice of the 
requirement but failed to respond in the time required.

The Board is confident that the veteran has been informed of 
all the requirements necessary to substantiate his claim as 
contemplated under the VCAA.  He, and his representative, 
have been provided notice of the June 1999 letter 
establishing the effective date, the July 1999 letter 
explaining the rationale for the decision, and the March 2000 
statement of the case providing the reasons and bases for the 
denial.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  There is no contention of any outstanding evidence 
that would support the claim and, because of the issue 
involved, there is no requirement for a medical examination.  
Accordingly, there is no basis to remand the case to the RO.  
The Board has also considered possible prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 
by the Board's review under the VCAA in the first instance.  
The Board finds that there is no prejudice to the veteran by 
the Board's actions.  As noted before, the RO provided the 
veteran with essentially the development required by the 
VCAA.  


ORDER

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent spouse is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

